 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10          TAMI W.,
                                                              CASE NO. 2:18-CV-01501-DWC
11                                 Plaintiff,
                                                              ORDER REVERSING AND
12                  v.                                        REMANDING DEFENDANT’S
                                                              DECISION TO DENY BENEFITS
13          COMMISSIONER OF SOCIAL
            SECURITY,
14
                                   Defendant.
15

16
            Plaintiff filed this action, pursuant to 42 U.S.C. § 405(g), for judicial review of
17
     Defendant’s denial of Plaintiff’s applications for supplemental security income (“SSI”) and
18
     disability insurance benefits (“DIB”). Pursuant to 28 U.S.C. § 636(c), Federal Rule of Civil
19
     Procedure 73 and Local Rule MJR 13, the parties have consented to have this matter heard by
20
     the undersigned Magistrate Judge. See Dkt. 2.
21
            After considering the record, the Court concludes the Administrative Law Judge (“ALJ”)
22
     erred when he failed to provide specific, legitimate reasons supported by substantial evidence for
23
     discounting the opinion of examining psychiatrist Dr. Rahul Khurana. Had the ALJ properly
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -1
 1 considered this opinion, the residual functional capacity (“RFC”) may have included additional

 2 limitations. The ALJ’s error is therefore harmful, and this matter is reversed and remanded

 3 pursuant to sentence four of 42 U.S.C. § 405(g) to the Social Security Commissioner

 4 (“Commissioner”) for further proceedings consistent with this Order.

 5                            FACTUAL AND PROCEDURAL HISTORY

 6          On January 31, 2014, Plaintiff filed applications for DIB and SSI, alleging a disability

 7 onset date of December 31, 2009. See Dkt. 8, Administrative Record (“AR”) 17, 258-59, 260-68.

 8 Her applications were denied upon initial administrative review and on reconsideration. AR 171-

 9 74, 178-80, 181-83. A hearing was held before ALJ Eric S. Basse on January 27, 2017. AR 55-

10 111. In a decision dated July 13, 2017, ALJ Basse determined Plaintiff to be not disabled. AR

11 14-30. The Social Security Appeals Council denied Plaintiff’s request for review on August 8,

12 2018. AR 1-7. As such, the ALJ’s decision is the final decision of the Commissioner. See 20

13 C.F.R. §§ 404.981, 416.1481.

14          In Plaintiff’s Opening Brief, Plaintiff maintains the ALJ erred by failing to properly

15 assess opinion evidence from Rahul Khurana, M.D., David Widlan, Ph.D., Faulder Colby, Ph.D.,

16 and Frederica Overstreet, M.D. Dkt. 12, pp. 3-14. Plaintiff requests the Court remand her claims

17 for an award of benefits. Id. at 16-17.

18                                      STANDARD OF REVIEW

19          Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of

20 social security benefits if the ALJ’s findings are based on legal error or not supported by

21 substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th

22 Cir. 2005) (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999)).

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -2
 1                                             DISCUSSION

 2          I.      Whether the ALJ properly evaluated the medical opinion evidence.

 3          Plaintiff maintains the ALJ failed to properly consider opinion evidence from Dr.

 4 Khurana, Dr. Widlan, Dr. Colby, and Dr. Overstreet. Dkt. 12, pp. 3-14.

 5          In assessing an acceptable medical source, an ALJ must provide “clear and convincing”

 6 reasons for rejecting the uncontradicted opinion of either a treating or examining physician. Lester

 7 v. Chater, 81 F.3d 821, 830 (9th Cir. 1995) (citing Pitzer v. Sullivan, 908 F.2d 502, 506 (9th Cir.

 8 1990)); Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988)). When a treating or examining

 9 physician’s opinion is contradicted, the opinion can be rejected “for specific and legitimate reasons

10 that are supported by substantial evidence in the record.” Lester, 81 F.3d at 830-31 (citing Andrews

11 v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995); Murray v. Heckler, 722 F.2d 499, 502 (9th Cir.

12 1983)). The ALJ can accomplish this by “setting out a detailed and thorough summary of the facts

13 and conflicting clinical evidence, stating his interpretation thereof, and making findings.” Reddick

14 v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th

15 Cir. 1989)).

16          A. Dr. Khurana

17          Plaintiff argues that the ALJ failed to properly assess an opinion from examining

18 psychiatrist Dr. Rahul Khurana. Dkt. 12, pp. 4-7.

19          Dr. Khurana conducted a psychiatric evaluation of Plaintiff on July 23, 2014. AR 1376-

20 1379. Dr. Khurana’s evaluation consisted of a clinical interview and a mental status examination.

21 Based on this evaluation, Dr. Khurana opined that it was “unrealistic” that Plaintiff would “ever

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -3
 1 work again in any meaningful capacity.” 1 AR 1379. Dr. Khurana further opined that Plaintiff

 2 would have minimal difficulty with simple instructions, but would be moderately impaired in

 3 making work-related judgments or carrying out more complex instructions secondary to

 4 depression and anxiety disorder. Id.

 5            Dr. Khurana noted that Plaintiff’s understanding was fairly good, but added that Plaintiff

 6 had an “extreme disability” with respect to sustained concentration and persistence. Id. Dr.

 7 Khurana added that Plaintiff’s impairments made typical social interactions in the work

 8 environment very difficult and opined that Plaintiff would have “extreme difficulty” responding

 9 to changes in the work routine. Id. Dr. Khurana stated that his opinion was based on Plaintiff’s

10 reliable self-report as well as his clinical interview and observations. Id. The ALJ summarized

11 Dr. Khurana’s opinion and assigned it “some weight”, reasoning that:

12            The suggestion the claimant "has extreme disability" is given no weight as any
              conclusion the claimant is unable to work is an opinion on an issue reserved for
13            the Commissioner. Moreover, Dr. Khurana did not review the claimant' s
              extensive treatment record, and instead relied entirely on the claimant's subjective
14            statements, and her presentation during this one time examination. I note Dr.
              Khurana felt the claimant's self-report was reliable, but that he reached this
15            conclusion without the benefit of treatment records demonstrating numerous
              inconsistencies as indicated above. In addition, Dr. Khurana's suggestion the
16            claimant would have extreme limitations in concentration, persistence, and social
              interactions are inconsistent with the claimant's activities, including her ability to
17            attend classes with few absences, the normal psychiatric observations, and the
              claimant's performance on mental status examinations. However, I give
18            significant weight to his indication the claimant has minimal difficulty with
              simple instructions as this is consistent with the claimant' s performance on
19            mental status examinations.

20

21
              1
22              When presented with an ALJ’s failure to discuss medical opinion evidence, the Ninth Circuit concluded
     that the doctor’s opinion that it was unlikely that the claimant could sustain full-time competitive employment is not
     a conclusion reserved to the Commissioner, but is “an assessment based on objective medical evidence of [the
23   claimant’s] likelihood of being able to sustain full-time employment given the many medical and mental
     impairments [claimant] faces and her inability to afford treatment for those conditions.” Hill v. Astrue, 698 F.3d
24   1153, 1160 (9th Cir. 2012) (citing 20 C.F.R. § 404.1527(d)(1)).

     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -4
 1 AR 27 (citations omitted). The ALJ instead assigned “significant weight” to the opinion of non-

 2 examining state agency psychological consultant Gary Nelson, Ph.D. AR 26. The ALJ has not

 3 provided specific, legitimate reasons, supported by substantial evidence, to support his

 4 conclusion to discount a portion of Dr. Khurana’s opinion.

 5          First, the ALJ erred in finding that Dr. Khurana offered an opinion on a question reserved

 6 for the Commissioner of Social Security when he stated that Plaintiff had an “extreme disability”

 7 with respect to sustained concentration and persistence. The Social Security Administration gives

 8 no “special significance” to the source of an opinion on issues reserved to the Commissioner,

 9 such as whether an individual is “disabled” pursuant to Social Security regulations. 20 C.F.R. §§

10 404.1527(d)(1)-(3), 416.927(d)(1)-(3). But, the ALJ has misconstrued Dr. Khurana’s opinion.

11 Dr. Khurana’s statement that Plaintiff would have an “extreme disability” with respect to

12 sustained concentration and persistence does not offer an opinion on a question of disability

13 reserved for the Commissioner of Social Security, but instead expresses Dr. Khurana’s view that

14 Plaintiff would be extremely limited in his ability to sustain concentration and persistence.

15          Second, the ALJ’s finding that Dr. Khurana did not review Plaintiff’s “extensive”

16 treatment record is not consistent with Dr. Khurana’s own statements, which indicate that he did

17 in fact review treatment notes from Plaintiff’s psychotherapist and primary care physician. AR

18 1376.

19          Third, the ALJ’s conclusion that Dr. Khurana relied “entirely” on Plaintiff’s subjective

20 statements is not supported by the record. Dr. Khurana’s evaluation consisted of a clinical

21 interview and a mental status examination, and Dr. Khurana stated that he based his assessment

22 on the results of Plaintiff’s clinical interview, his own observations, and Plaintiff’s reliable self-

23 reporting. AR 1379. Dr. Khurana specifically noted that Plaintiff’s self-reporting was reliable,

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -5
 1 and there is nothing in the record to indicate that he relied on those statements more heavily than

 2 his own clinical observations or the results of the mental status examination in assessing

 3 Plaintiff’s limitations. See Ryan v. Comm’r of Soc. Sec. Admin., 528 F.3d 1194, 1199-1200 (9th

 4 Cir. 2008)) citing Regennitter v. Comm'r Soc. Sec. Admin., 166 F.3d 1294, 1300 (9th Cir.1999)

 5 (substantial evidence did not support ALJ's finding that examining psychologists took claimant's

 6 “statements at face value” where psychologists' reports did not contain “any indication that [the

 7 claimant] was malingering or deceptive”).

 8           Fourth, the ALJ engaged in impermissible cherry-picking when he cited Plaintiff’s ability

 9 to attend classes with few absences as a reason for discounting Dr. Khurana’s opinion that

10 Plaintiff would have extreme limitations in concentration and persistence and would find social

11 interactions “very difficult.” See e.g. Ghanim v. Colvin, 763 F.3d 1154, 1166 (9th Cir. 2014).

12 The ALJ’s reference to Plaintiff’s school experience does not take into consideration the

13 difficulties Plaintiff’s mental impairments caused during her studies. The ALJ’s selective citation

14 to the record is not a specific, legitimate reason, supported by substantial evidence, to discount Dr.

15 Khurana’s opinion. See Attmore v. Colvin, 827 F.3d 872, 875 (9th Cir. 2016) (quoting Tackett v.

16 Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (the Court “cannot affirm . . . ‘simply by isolating a

17 specific quantum of supporting evidence,’ but ‘must consider the record as a whole, weighing both

18 evidence that supports and evidence that detracts from the [Commissioner’s] conclusion.’”);

19 Reddick v. Chater, 157 F.3d 715, 722-23 (9th Cir. 1998) (“In essence, the ALJ developed [her]

20 evidentiary basis by not fully accounting for the context of materials or all parts of the . . . reports.

21 [Her] paraphrasing of record material is not entirely accurate regarding the content or tone of the

22 record.”).

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -6
 1          The ALJ’s reasoning also fails to consider significant, probative evidence in the record.

 2 Plaintiff resumed her studies in 2016 after a three-year break but testified that she struggled due

 3 to difficulties with focus and concentration. AR 63. Plaintiff testified that she had difficulty

 4 communicating during her classes and stated that she experienced anxiety during transitions

 5 between classes when she was surrounded by other students. AR 82-83. Plaintiff testified that her

 6 anxiety attacks made her so nervous that she had to leave class, and that sometimes her anxiety

 7 was so bad she had to leave school for the day. AR 83. Plaintiff struggled academically due to

 8 her mental health impairments, and following a July 2016 neuropsychological evaluation, Dr.

 9 Alan Breen stated that Plaintiff had “profound and dense” emotional problems, and that it was

10 unclear if Plaintiff had the coping skills, stress management capabilities, or personal stability to

11 handle her studies. AR 1499.

12          Further, the ALJ has not specified which psychiatric observations, mental status

13 examinations, or Plaintiff’s other activities are inconsistent with Dr. Khurana’s opinion. See

14 Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988) (“The ALJ must do more than offer his

15 conclusions. He must set forth his own interpretations and explain why they, rather than the

16 doctors’, are correct.”). As such, the ALJ has not provided specific, legitimate reasons, supported

17 by substantial evidence, for rejecting Dr. Khurana’s opinion.

18          “[H]armless error principles apply in the Social Security context.” Molina, 674 F.3d at

19 1115. An error is harmless, however, only if it is not prejudicial to the claimant or

20 “inconsequential” to the ALJ’s “ultimate nondisability determination.” Stout v. Commissioner,

21 Social Security Admin., 454 F.3d 1050, 1055 (9th Cir. 2006); see Molina, 674 F.3d at 1115. The

22 Ninth Circuit has stated “‘a reviewing court cannot consider an error harmless unless it can

23 confidently conclude that no reasonable ALJ, when fully crediting the testimony, could have

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -7
 1 reached a different disability determination.’” Marsh v. Colvin, 792 F.3d 1170, 1173 (9th Cir.

 2 2015) (quoting Stout, 454 F.3d at 1055-56). The determination as to whether an error is harmless

 3 requires a “case-specific application of judgment” by the reviewing court, based on an

 4 examination of the record made “‘without regard to errors’ that do not affect the parties’

 5 ‘substantial rights.’” Molina, 674 F.3d at 1118-1119 (quoting Shinseki v. Sanders, 556 U.S. 396,

 6 407 (2009)).

 7          Had the ALJ given greater weight to Dr. Khurana’s opinion, the RFC may have included

 8 additional limitations related to Plaintiff’s ability to sustain concentration and persistence,

 9 interact socially, and respond to changes in a work routine. If Dr. Khurana’s opinion was given

10 great weight and additional limitations were included in the RFC and in the hypothetical

11 questions posed to the vocational expert, the ultimate disability determination may have changed.

12 Accordingly, the ALJ’s error is not harmless and requires reversal.

13          B. Dr. Widlan, Dr. Colby, and Dr. Overstreet

14          Plaintiff argues that the ALJ improperly evaluated the opinions of Dr. Widlan, Dr. Colby

15 and Dr. Overstreet. Dkt. 12, pp. 7-14. As this case must be remanded, the Court declines to

16 consider whether the ALJ erred in consideration of the remaining medical opinions. Rather, the

17 Court directs the ALJ to re-evaluate all the medical evidence, including the opinions of Dr.

18 Widlan, Dr. Colby, and Dr. Overstreet on remand.

19          II.     Whether the ALJ’s Step Five findings are supported by substantial evidence.

20          Plaintiff alleges that the ALJ erred at step five of the sequential evaluation, arguing that

21 the ALJ’s RFC assessment is not supported by substantial evidence because it does not properly

22 account for all of Plaintiff’s mental limitations. Dkt. 12, pp. 14-16. The Court has directed the

23 ALJ to reassess all the medical evidence, which may result in additional RFC limitations.

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -8
 1 Plaintiff’s RFC and the types and number of jobs available at step five may change. As such, the

 2 ALJ shall perform a new step five analysis based on a re-evaluation of the opinion evidence.

 3          III.   Whether this case should be remanded for an award of benefits.

 4          Plaintiff argues this matter should be remanded with a direction to award benefits. Dkt.

 5 12, p. 16. The Court may remand a case “either for additional evidence and findings or to award

 6 benefits.” Smolen v. Chater, 80 F.3d 1273, 1292 (9th Cir. 1996). Generally, when the Court

 7 reverses an ALJ’s decision, “the proper course, except in rare circumstances, is to remand to the

 8 agency for additional investigation or explanation.” Benecke v. Barnhart, 379 F.3d 587, 595 (9th

 9 Cir. 2004) (citations omitted). However, the Ninth Circuit created a “test for determining when

10 evidence should be credited and an immediate award of benefits directed[.]” Harman v. Apfel,

11 211 F.3d 1172, 1178 (9th Cir. 2000). Specifically, benefits should be awarded where:

12          (1) the ALJ has failed to provide legally sufficient reasons for rejecting [the
                claimant’s] evidence, (2) there are no outstanding issues that must be resolved
13              before a determination of disability can be made, and (3) it is clear from the
                record that the ALJ would be required to find the claimant disabled were such
14              evidence credited.

15 Smolen, 80 F.3d 1273 at 1292; McCartey v. Massanari, 298 F.3d 1072, 1076-77 (9th Cir. 2002).

16 The Court has determined that the ALJ must re-evaluate the medical evidence on remand.

17 Therefore, there are outstanding issues which must be resolved and remand for further

18 administrative proceedings is appropriate.

19                                           CONCLUSION

20          Based on the foregoing reasons, the Court hereby finds the ALJ improperly concluded

21 Plaintiff was not disabled. Accordingly, Defendant’s decision to deny benefits is reversed and

22 this matter is remanded for further administrative proceedings in accordance with the findings

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -9
 1 contained herein. The Clerk is directed to enter judgment for Plaintiff and close the case.

 2          Dated this 29th day of July, 2019.

 3

 4                                                       A
                                                         David W. Christel
 5                                                       United States Magistrate Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 10
